Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 12, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the Unemployment Insurance Appeal Board’s decision disqualifying claimant from receiving unemployment insurance benefits. Following a five-week leave of absence, claimant resigned from her employment as a cosmetic counter manager. Claimant contends that she left her employment because the stress engendered by her job adversely affected her health. The record, however, fails to support this contention inasmuch as claimant’s physician noted that she was capable of returning to work and that he had never advised her to quit (see, Matter of Cooper [Sweeney], 232 AD2d 678, 679). Additionally, it has been held that dissatisfaction with the work environment and conflict with a supervisor do not constitute good cause for leaving one’s employment (see, Matter of Collins [Sweeney], 239 AD2d 758, 759). The ruling that claimant left her employment without good cause is, accordingly, affirmed.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.